OPINION — AG — **** JUNIOR COLLEGES — NAME — FUNDS — AUDITS **** (1) UNDER THE PROVISIONS OF 70 Ohio St. 1968 Supp., 4403 [70-4403](A), THE STATE REGENTS CAN CHANGE THE NAME OF A COMMUNITY JUNIOR COLLEGE AFTER THE ORIGINAL ORDER CONTAINING THE NAME DESIGNATION HAS BEEN ISSUED.  (2) EITHER THE STATE REGENTS OR, ABSENT THEIR ACTION, THE GOVERNING BOARD OF A COMMUNITY JUNIOR COLLEGE SHALL DETERMINE THE MANNER IN WHICH THE POWERS OF SUPERVISIONS AND MANAGEMENT ENUMERATED IN SECTION 4405, SUPRA, ARE TO BE EXERCISED.  (3) SUBJECT TO THE RULES OF THE REGENT, THE JUNIOR COLLEGE BOARD SHALL DESIGNATE A TREASURER TO HANDLE FUNDS BELONGING TO THE JUNIOR COLLEGE.  (4) UNDER SECTION 4401, SUPRA, THE BOARD OF REGENTS MAY PRESCRIBED SPECIFIC PROCEDURES FOR THE USE OF FUNDS ALLOCATED TO SUCH JUNIOR COLLEGES.  (5) SUCH JUNIOR COLLEGES AREN'T SUBJECT TO AUDIT BY THE STATE EXAMINER AND INSPECTOR AND THE BOARD OF TRUSTEES MAY ARRANGE FOR SUCH AUDITS.  (6) UNDER THE PROVISIONS OF 74 Ohio St. 1961 214 [74-214], EACH TREASURER OF SUCH COLLEGES SHOULD ADOPT A BOOKKEEPING SYSTEM SUBSTANTIALLY CONFORMING TO SYSTEM PRESCRIBED BY THE STATE EXAMINER AND INSPECTOR.  (7) THE STATE REGENTS OR THE JUNIOR COLLEGE BOARD CAN PROVIDE THAT BONDS BE REQUIRED OF ANY PERSON WHOSE DUTIES INVOLVE THE HANDLING OF MONEY. PREMIUMS SHOULD BE PAID BY THE BOARD, BUT THE STATE SHOULD BE DESIGNATED AS OBLIGEE. CITE: 70 Ohio St. 1968 Supp. 4401-4403 [70-4401] — [70-4403], 70 Ohio St. 1968 Supp., 4405 [70-4405], 74 Ohio St. 1961 213 [74-213], 74 Ohio St. 1961 214 [74-214] (CARL ENGLING)